Citation Nr: 0908476	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  02-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from September 
1964 to August 1966.  The Veteran also served in the National 
Guard from May 1975 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

In November 2003, the Board found that new and material 
evidence had been submitted and reopened the claim for 
service connection for a psychiatric disability, to include 
dysthymia and PTSD.  The Board also remanded the de novo 
service connection claim for further development.  

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126. This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present case, April 2004 and August 2006 letters 
provided the Veteran with the criteria for his service 
connection claim.  These documents also notified the Veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  He was notified of the information and 
evidence that VA would seek to provide and the information 
and evidence that he was expected to provide.  

The August 2006 correspondence also notified the Veteran of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  Regardless, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
PTSD.  In light of this denial, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the Veteran in proceeding 
with the issuance of a final decision of the service 
connection claim on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 7-2004 (July 16, 2004).  See 
also Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  In the present case, the RO provided the Veteran with 
adequate VCAA notification letters in April 2004 and August 
2006.  Clearly, these notices were not issued to the Veteran 
prior to the continued denial of his service connection claim 
in December 2001.  In any event, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in June 2008 
the service connection claim was re-adjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All available service treatment 
records, as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with his claims folder.  In addition, the veteran has been 
accorded pertinent VA examinations.  

VA has been unable to obtain the veteran's service treatment 
records from his National Guard service.  The record reflects 
that in April 2004, March 2007, and May 2007, in accordance 
with the November 2003 Board remand, the RO requested the 
Veteran provide specific information about dates and units in 
which he served when he served in the National Guard.  Also 
in accordance with the November 2003 Board remand, the RO 
made records requests in March 2005, October 2005, and 
January 2006 to the State Adjutant General's Office in Puerto 
Rico.  In April 2007, the Veteran responded with his National 
Guard service dates, unit information, and unit address.  In 
June and September 2007 the RO requested records again from 
the State Adjutant General's Office with the information the 
Veteran provided.  In response, the Puerto Rico Adjutant 
General's Office sent a copy of the Veteran's active duty 
health abstract.  

In addition to the above, the RO requested all records from 
the National Personnel Records Center (NPRC) in June 2005 and 
August 2006.  A note documenting the June 2005 NPRC records 
request states that personnel records from National Guard 
service were received.  

Finally, at the Veteran's March 2008 VA examination, he told 
the VA examiner that he served in the National Guard for 17 
years and never told them that he was in mental health 
treatment in private care.  Under the circumstances, it is 
the Board's conclusion that further efforts to obtain the 
appellant's service treatment records from the National Guard 
would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Legal Criteria  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

III.  Analysis

The Board finds by a clear preponderance of the evidence that 
the Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran has the disability of PTSD.  
See 38 C.F.R. § 3.304(f).  

In pertinent part, the Veteran has contended throughout the 
current appeal that he has PTSD as a result of his military 
service.  In this regard, the Board notes that private 
medical evaluations completed in March 2001, March 2005, and 
June 2007 provide findings of PTSD.  

Significantly, however, the clear preponderance of the 
evidence of record indicates that the Veteran has a 
psychiatric disability other than PTSD.  Initially, the Board 
notes that service treatment records are negative for any 
psychiatric care.  According to post-service medical records, 
a February 1971 VA psychiatric examination provided a 
diagnosis of a conversion reaction manifested by crises of 
psychomotor excitement.  In January 1973, the Veteran was 
found to have anxiety neurosis with psychophysiologic 
symptoms.  In March 1973, he was treated for anxiety.  

VA examinations conducted in April 1994 and May 1995 include 
diagnoses of dysthymia.  A February 1995 private medical 
summary report acknowledges treatment for a severe recurrent 
major depressive disorder with psychosis.  

VA medical records from 1994 and 1995 chronicle the Veteran's 
ongoing treatment for depression, not otherwise specified.  
An August 1995 VA medical record gives a diagnosis of 
dysthymia.  

A February 2000 private psychiatric evaluation resulted in a 
diagnosis of a "conversion reaction."  At an August 2001 VA 
examination, the examiner diagnosed, on Axis I, chronic 
dysthymia.  VA medical records from August, September, and 
December 2005 show ongoing treatment for depression.  

A March 2008 VA examination report shows the VA examiner 
reviewed the Veteran's claims file and medical records.  The 
examiner noted the Veteran suffered from a conversion 
reaction after separation and noted the Veteran's history of 
mental health treatment.  The Veteran complained of not being 
able to sleep, of arguing with his wife less than once a 
month and hitting the table when angry.  The Veteran 
described his familial relationships as overall good, but 
stated that he is still a disciplinarian.  

The Veteran stated that he thought of killing himself in the 
service because he could not speak English very well.  He 
also thought of suicide when his mother died in 1993.  The 
examiner noted that the Veteran was treated for alleged PTSD 
by three private physicians (see March 2001, March 2005 and 
June 2007 private records above).  

Upon examination, the Veteran was found to be clean, 
cooperative and to have a normal affect.  His mood was good 
and attention was intact, as was orientation.  He had no 
delusions and understood the outcome of his behavior 
(judgment appropriate).  No panic attacks or homicidal or 
suicidal thoughts were noted.  Memory was normal.  

When asked about his stressor, the Veteran stated he had 
"tension and anxiety of possibility of going to combat."  
The examiner noted no PTSD symptoms were present and 
diagnosed Axis I, dysthymic disorder, in remission.  In 
response to the private medical opinions diagnosing PTSD, the 
examiner explained that these opinions "do not include a 
significant stressor during military service."  The examiner 
re-affirmed that symptoms of an affective disorder, but not 
PTSD, were present.  In so finding, the examiner explained 
that, in the record, he "could not find a significant life-
threatening experience in the military."  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

A clear preponderance of the competent evidence of record 
supports the conclusion that the veteran does not have PTSD.  
The March 2008 VA examination is the most probative competent 
evidence of record because the examiner was able to review 
the entire claims file, observe the Veteran's behavior, 
listen to the Veteran's reported social history, and provide 
rationale for his opinions.  The March 2008 VA examiner found 
the Veteran did not have PTSD because the file contained no 
evidence of "a significant life-threatening experience in 
the military."  

Of further significance is the fact that, other than the 
March 2001, March 2005 and June 2007 private records 
discussed herein, the remainder of the numerous post-service 
psychiatric evaluations showed diagnoses of psychiatric 
disabilities other than PTSD.  In contrast, the March 2001, 
March 2005 and June 2007 private medical opinions diagnosing 
PTSD do not appear to have included a review of the claims 
folder and, thus, do not include discussions of the numerous 
post-service examination findings of psychiatric disabilities 
other than PTSD.  

Based on such evidentiary posture, the Board finds that a 
diagnosis of PTSD is not appropriate.  Without competent 
evidence of PTSD, consideration of a relationship between any 
in-service stressors and current symptomatology is not 
necessary.  38 C.F.R. § 3.304(f).  Without competent evidence 
of a diagnosed disability, service connection for the 
disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  The preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  


REMAND

The November 2003 Board remand stated that a VA examination 
was to be scheduled to determine the nature and etiology of 
any psychiatric disability present.  The examiner was to 
reconcile any conclusions with private medical reports dated 
in February 2000 and March 2001 and the VA examination report 
dated in August 2001.  

The VA examiner did identify a psychiatric disability, but 
did not reconcile the conclusion with the February 2000 
private medical report that related the Veteran's depression 
or dysthymia to his military service.  As the Board has 
already decided service connection cannot be granted for 
PTSD, the pertinent evidence now includes the medical 
opinions in the February 2000 private medical record and the 
August 2001 and March 2008 VA examinations.  In particular, 
the February 2000 private medical opinion needs to be 
addressed, particularly where it states "we now know, and 
the modern classifications (sic), that a conversion reaction 
is more a symptom of a graver process" and links the 
veteran's diagnosed major depressive disorder with psychotic 
features to ill treatment during his active duty service and 
separation from his mother.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

1.  Return the claims file to the VA 
examiner, or if this examiner is 
unavailable, a new VA examiner to 
determine the etiology of the Veteran's 
currently diagnosed psychiatric disability 
other than PTSD.  If necessary, a new VA 
examination should be scheduled.  

The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing should 
be performed.  The examiner should 
indicate whether the Veteran's psychiatric 
disability other than PTSD is more likely, 
less likely, or as likely as not related 
to service.  The examiner should reconcile 
the February 2000 private medical record 
and the August 2001 and March 2008 VA 
examinations.  

2.  Re-adjudicate the Veteran's claim for 
service connection for a psychiatric 
disability other than PTSD.  If the 
decision remains in any way adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


